               Case 2:17-cr-00360-JJT Document 105 Filed 10/12/18 Page 1 of 2

                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
                                    CRIMINAL MINUTES
Phoenix Division

CR-17-00360-PHX-JJT                     DATE: 10/12/2018
Year Case No.

HON:        JOHN J. TUCHI

United States of America        v. Abdul Khabir Wahid
Plaintiff(s)                       Defendant(s)

Deputy Clerk: Julie Martinez       Court Reporter: Elaine Cropper

Joseph Koehler and Kristen Brook
Plaintiff(s) Counsel

Defendant Abdul Khabir Wahid (prose/present/released) with CJA Standby Counsel John McBee
Defendant(s) Counsel

PROCEEDINGS:          X    Open Court         Chambers         SEALED

This is the time set for Final Pretrial Conference. Pending motions, trial documents, trial schedule,
trial witnesses, trial conduct, trial procedures, peremptory strikes, voir dire procedures, automated
presentations/transcripts, trial exhibits and jury instructions are discussed. The parties invoke the rule
for exclusion of witnesses.

      IT IS ORDERED affirming the Trial date for Tuesday, October 30, 2018 at 9:00 a.m.
Counsel/Parties to appear by 8:30 a.m. The days for trial will be October 30 and 31, 2018 and
November 1 and 2, 2018. The jury will consist of 14. Peremptory strikes will be simultaneous. Jurors
will be allowed to ask questions during trial.

     IT IS FURTHER ORDERED that defendant shall provide his witness and exhibit lists to the
Government and file with the Court by no later than October 18, 2018.

      IT IS FURTHER ORDERED that the Court will not accept a plea agreement in this matter
unless any change of plea has been entered by 2:00 p.m. on Monday, October 29, 2018.

      Counsel/Parties shall submit their final Exhibit and Witness Lists to the Courtroom Deputy, by
email, in Word or Word Perfect format before the morning of trial by 8:30 a.m. Counsel/Parties
shall also submit their original court exhibits, Judge’s binder of exhibits and (3) hard copies of
their Exhibit and Witness Lists to the Courtroom Deputy by 8:30 a.m., on the morning of trial
on October 30, 2018. Counsel/Parties shall refer to the Court's website at:
               Case 2:17-cr-00360-JJT Document 105 Filed 10/12/18 Page 2 of 2
CR-17-00360-PHX-JJT
10/12/2018
Page 2

      www.azd.uscourts.gov for Judge Tuchi's Exhibit Marking Instructions and/or the email
sent to counsel on October 5, 2018 and/or the handout provided to the defendant in court on
October 12, 2018.

Pending Motions are discussed. For reasons as stated on the record, the Court rules as follows:

     IT IS ORDERED granting in part and denying in part Government’s Consolidated Motions in
Limine [Doc. 86].

     IT IS FURTHER ORDERED denying Defendant’s Motion for Dismissal Due to Lack of
Special Maritime and Territorial Jurisdiction and Extraterritorial Jurisdiction Over a Non Citizen
National of a State [Doc. 90].

      IT IS FURTHER ORDERED denying Defendant’s Motion in Limine [Doc. 94].



                                                                       Time in court: 1 hour 23 mins
                                                                       Start: 9:42 AM
                                                                       Stop: 11:05 AM
